              Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 1 of 10




 1                                                              The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
     In Re:
10                                                      Case No. 2:21-cv-01014 (BJR)
     SAUK-SUIATTLE INDIAN TRIBE,
11                                                      RESPONDENTS’ OPPOSITION TO
12                          Plaintiff,                  PLAINTIFF’S MOTION FOR REMAND

13            v.

14   CITY OF SEATTLE and SEATTLE CITY
     LIGHT, a subdivision of the City of Seattle,
15
                            Respondents.
16

17
                                          I.   INTRODUCTION
18
              This Court should deny Plaintiff Sauk-Suiattle Indian Tribe’s (“Sauk-Suiattle”)
19
     Motion for Remand because removal was proper for the reasons established in Respondents
20
     City of Seattle and Seattle City Light’s (together “City Light”) Notice of Removal. Sauk-
21
     Suiattle’s motion fails to address—let alone rebut—the federal question grounds for removal
22
     in City Light’s Notice of Removal, and instead focuses on arguments that City Light never
23
     made. Sauk-Suiattle also conflates jurisdictional preemption doctrines with preemption
24
     defenses and attempts to rewrite the Amended Complaint to conform to this misapprehension
25
     of the law. City Light’s valid federal question jurisdictional grounds for removal—(1) a
26

      OPPOSITION TO MOTION FOR REMAND - 1                                       K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 2 of 10




 1   federal question appears on the face of the Amended Complaint, and (2) Sauk-Suiattle’s state
 2   common law and tort claims raise substantial federal questions—stand unrefuted and justify
 3   this Court’s denial of Sauk-Suiattle’s Motion for Remand.
 4                                          II.   ARGUMENT
 5              A. Sauk-Suiattle Presents a Substantial Federal Question on the Face of the
 6                 Amended Complaint.
            In its Motion for Remand, Sauk-Suiattle tries to recast its Amended Complaint as
 7
     arising “solely under Washington state law.” Dkt. No. 7 (“Remand Mot.”) p. 3. This
 8
     unsupported assertion belies the fact that Sauk-Suiattle’s Amended Complaint seeks
 9
     declaratory judgment on the substantial federal question of whether the presence and
10
     operation of the Gorge Dam “violates Article VI, ¶ 2 of the United States Constitution.” Dkt.
11
     No. 5 (“Am. Compl.”) ¶ 5.B. Sauk-Suiattle’s Amended Complaint also seeks a declaration
12
     that the “presence and operation of [the Gorge Dam] violates the Supremacy Clause of the
13
     United States Constitution in that [City Light] is subject to the prohibitions against dams that
14
     block fish migration contained in the Congressional Acts binding within what is now the State
15
     of Washington….” Am. Compl. ¶ 6.B.
16
            This Court has original jurisdiction under 28 U.S.C. § 1331 where “plaintiff’s
17
     complaint establishes that the case ‘arises under’ federal law.” Franchise Tax Bd. v. Constr.
18
     Laborers Vacation Trust, 463 U.S. 1, 10 (1983) (emphasis in original); see also Indep. Living
19
     Ctr. of S. Cal., Inc. v. Kent, 909 F.3d 272, 278 (9th Cir. 2018) (“[F]ederal question
20
     jurisdiction encompasses more than just federal causes of action. Federal courts have
21
     jurisdiction to hear ‘cases in which a well-pleaded complaint establishes either that federal
22
     law creates the cause of action or that the plaintiff’s right to relief necessarily depends on
23
     resolution of a substantial question of federal law.’” (quoting Franchise Tax Board, 463 U.S.
24
     at 27-28)). As pled, Sauk-Suiattle’s Amended Complaint presents at least two federal
25
     questions on its face: (1) does the “presence and operation” of the Gorge Dam violate Article
26

      OPPOSITION TO MOTION FOR REMAND - 2                                         K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                              SEATTLE, WA 98104-1158
                                                                               TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
            Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 3 of 10




 1   VI, ¶ 2 of the United States Constitution, and (2) do the Congressional Acts of August 14,
 2   1848, 9 Stat. 323 and March 2, 1853, 10 Stat. 1077, require the construction of fish passage at
 3   a federally-licensed hydropower facility? City Light properly removed this case based on
 4   federal question jurisdiction. Dkt. No. 1 (“Removal Not.”) ¶¶ 7–9.
 5          While Sauk-Suiattle would like to dodge the federal questions pled in the Amended
 6   Complaint for the purposes of remand, Sauk-Suiattle’s motion further demonstrates that this
 7   Court has federal question jurisdiction. Sauk-Suiattle argues in its motion:
 8          [City Light] contends that, somehow, these acts of the United States Congress,
            were repealed by enactment of the Federal Power Act or cannot be reconciled
 9
            therewith. … [T]his is a case of statutory construction, the question being whether
10          enactment of the Federal Power Act terminated the obligation embodied in the
            1848 and 1853 statutes requiring that dams have fish passage.
11
            … In the absence of an unambiguous statement that Congress intended to repeal
12          prior legislation, federal statutes must be read in pari materia and construed so as
            to be harmonious rather than disharmonious.
13
     Remand. Mot. p. 11. Sauk-Suiattle cannot have it both ways. City Light properly removed
14
     based on federal question jurisdiction, and Sauk-Suiattle’s Motion for Remand highlights
15
     rather than undermines that removal was proper.
16
            Federal questions appear on the face of Sauk-Suiattle’s Amended Complaint and
17
     Sauk-Suiattle’s Motion for Remand confirms that its Amended Complaint raises substantial
18
     issues of federal law. Therefore, Sauk-Suiattle’s claims could have been brought in federal
19
     court originally and removal is appropriate under 28 U.S.C. § 1441. See North Carolina v.
20
     Alcoa Power Generating, Inc., 853 F.3d 140, 146-50 (4th Cir. 2017) (citing Franchise Tax
21
     Board and holding that a state law claim under the North Carolina Declaratory Judgment Act
22
     was properly removed to federal court because ownership of the land at issue turned on the
23
     construction of federal law).
24

25

26

      OPPOSITION TO MOTION FOR REMAND - 3                                       K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
            Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 4 of 10




 1              B. Sauk-Suiattle’s Common Law and Tort Law Claims for Relief Raise
                   Substantial Federal Questions.
 2
                        i. Substantial Federal Question Jurisdiction Exists.
 3
            Sauk-Suiattle’s Motion for Remand also fails to refute the City’s other ground for
 4
     federal question jurisdiction: Sauk-Suiattle’s Washington common law and tort law grounds
 5
     for declaratory judgment necessarily raise a substantial federal question. Removal Not. ¶¶ 10–
 6
     16. Federal question jurisdiction exists over an alleged state law claim where it “necessarily
 7
     raises a stated federal issue, actually disputed and substantial, which a federal forum may
 8
     entertain without disturbing any congressionally approved balance of federal and state
 9
     power.” Hornish v. King Cty., 899 F.3d 680, 688 (9th Cir. 2018) (quoting Merrill Lynch,
10
     Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct. 1562, 1570 (2016)).
11
            Sauk-Suiattle’s nuisance argument necessarily requires the Court to determine whether
12
     City Light’s operation of the Gorge Dam violates its Federal Energy Regulatory Commission
13
     (“FERC”) license, the Federal Power Act (“FPA”), and its implementing rules and
14
     regulations. See RCW 7.48.160 (“Nothing which is done or maintained under the express
15
     authority of a statute, can be deemed a nuisance.”); see also Tiegs v. Watts, 135 Wn.2d 1, 14,
16
     954 P.2d 877 (1998) (“[a] business operation does not at the outset constitute a nuisance when
17
     it is authorized by proper authority”); Bruskland v. Oak Theater, Inc., 42 Wn.2d 346, 350–51
18
     254 P.2d 1035 (1953) (“when proper authority authorizes the operation of a lawful business in
19
     a certain area, such business does not constitute a nuisance in a legal sense, but it may become
20
     such if it is conducted in [] an unreasonable manner”). Sauk-Suiattle’s nuisance claim
21
     necessarily raises the federal question of whether City Light’s Gorge Dam is properly
22
     authorized and operated in compliance with its FERC license, and in turn, requires the Court
23
     to apply and interpret the FPA and its implementing regulations.
24
            Because it is necessary to interpret City Light’s FERC license under the FPA to
25
     address Sauk-Suiattle’s state law arguments, Sauk-Suiattle’s claims implicate a substantial
26

      OPPOSITION TO MOTION FOR REMAND - 4                                       K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 5 of 10




 1   issue of federal law. See Carrington v. City of Tacoma, 276 F. Supp. 3d 1035, 1042 (W.D.
 2   Wash. 2017) (“Because it is necessary to interpret [the utility’s] FERC license to determine
 3   the duty of care, Plaintiffs’ claims implicate a substantial issue of federal law. The FPA
 4   provides a comprehensive regulatory structure and prescribes an arduous licensing procedure
 5   to establish guidelines for dam operations. [The utility’s] thirty-six year FERC relicensing
 6   process … evidences the substantiality of this regime. Plaintiffs’ negligence claim necessarily
 7   requires analysis of the federal standard borne out of this process. The federal issues in this
 8   case are substantial.”); Indep. Living Ctr., 909 F.3d at 279 (holding that federal court had
 9   jurisdiction over state action for writ of mandate when plaintiffs would necessarily have to
10   show that state law violated a federal Medicaid provision to prevail and the purported
11   violation was the “central point of dispute”) (quoting Gunn v. Minton, 568 U.S. 251, 259
12   (2013)); Hornish, 899 F.3d at 690–91 (finding that federal court had jurisdiction over
13   Washington state law action regarding the validity of a quit claim deed where the claim
14   necessarily turned on construction of the federal Trails Act).
15          Sauk-Suiattle cites City of Oakland v. BP PLC, 969 F.3d 895, 906 (9th Cir. 2020)
16   (Remand Mot. p. 2) in support of its claim that the principle articulated in Carrington—that
17   state law claims that implicate substantial federal issues may be removed to federal court—
18   does not apply in this case. Oakland, however, is easily distinguishable from Carrington. In
19   Oakland, the plaintiffs alleged that defendants were responsible for the production and
20   promotion of fossil fuels, that consumption of fossil fuels led to rising sea levels, and that
21   rising sea levels had damaged plaintiffs, thereby giving rise to a California state law cause of
22   action for public-nuisance. 969 F.3d at 906. Defendants removed to federal court, arguing the
23   “public-nuisance claim was governed by federal common law because the claim implicates
24   uniquely federal interests.” Id. at 902 (quotations omitted). The federal court found it lacked
25   jurisdiction under 28 U.S.C. §1331 because adjudicating plaintiffs’ claim “neither require[d]
26   an interpretation of a federal statute nor challenge[d] a federal statute’s constitutionality.” Id.

      OPPOSITION TO MOTION FOR REMAND - 5                                          K&L GATES LLP
                                                                             925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                               SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
             Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 6 of 10




 1   at 906 (citations omitted). Furthermore, the court found that “it is not clear that the claim
 2   requires an interpretation or application of federal law at all, because the Supreme Court has
 3   not yet determined that there is a federal common law of public nuisance relating to interstate
 4   pollution[.]” Id.
 5           In contrast, the court in Carrington found the plaintiffs’ negligence claims necessarily
 6   “raise[d] a federal question because [defendant]’s FERC license established the applicable
 7   duty of care.” 276 F. Supp. 3d at 1041. Contrary to the plaintiffs’ arguments in Carrington,
 8   Washington law did not provide the standard of care for their negligence claim because if it
 9   did “state tort law would supplant FERC’s exclusive control of dam operations and would
10   subject dam operators to contradictory standards of care in different jurisdictions.” Id.
11   Therefore, removal was proper because the plaintiffs’ complaint implicated a substantial issue
12   of federal law that necessarily required an analysis of an applicable federal standard. Id. at
13   1042.
14           Sauk-Suiattle makes no effort to distinguish Carrington or address the precedent in
15   this Circuit and others that establishes that state law cases may be removed to federal court
16   where a plaintiff’s claims necessarily require the application of federal law to resolve a
17   substantial issue. See, e.g., Funderburk v. S.C. Elec. & Gas Co., 179 F. Supp. 3d 569, 579
18   (D.S.C. 2016) (finding removal proper where plaintiff’s state negligence claim against FERC-
19   licensed dam necessarily required interpretation of the rules and regulations of the FPA and
20   FERC); Sherr v. S.C. Elec. & Gas Co., 180 F. Supp. 3d 407, 417 (D.S.C. 2016) (same).
21   Whether City Light’s Gorge Dam violates Washington common law or nuisance law requires
22   consideration of whether the presence and operation of the Gorge Dam is properly authorized
23   by City Light’s FERC license and the interaction of that FERC license, the FPA, and the
24   applicable federal rules and regulations with Washington’s common law and nuisance law.
25

26

      OPPOSITION TO MOTION FOR REMAND - 6                                         K&L GATES LLP
                                                                            925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                              SEATTLE, WA 98104-1158
                                                                               TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
            Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 7 of 10




 1                      ii. City Light Does Not Argue that the Doctrine of Complete
                            Preemption Applies.
 2
            Sauk-Suiattle’s Motion for Remand is attempting to rebut an argument City Light’s
 3
     Notice of Removal never made. The motion argues that “complete preemption” does not
 4
     apply to Sauk-Suiattle’s claims, and therefore, removal was improper. City Light agrees that
 5
     the complete preemption doctrine does not apply to Sauk-Suiattle’s claims, and therefore, City
 6
     Light did not rely upon that doctrine as a basis for removal.
 7
            Some clarification is in order, as Sauk-Suiattle appears to conflate the doctrine of
 8
     complete preemption, which can be a jurisdictional argument for removal to federal court,
 9
     with the defenses of conflict and field preemption, which are defenses to the application of
10
     state law. See Retail Prop. Tr. v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938,
11
     947 (9th Cir. 2014) (“[c]omplete preemption is really a jurisdictional rather than a preemption
12
     doctrine, as it confers exclusive federal jurisdiction in certain instances where Congress
13
     intended the scope of federal law to be so broad as to entirely replace any state-law claim”
14
     (quoting Dennis v. Hart, 724 F.3d 1249, 1254 (9th Cir. 2013)). In contrast, conflict and field
15
     preemption are normally raised as affirmative defenses that, if successful, result in the
16
     dismissal of the plaintiff’s claims. See Andera v. Precision Fuel Components, LLC, C12-
17
     0274-JCC, 2012 WL 12509225, at *1 (W.D. Wash. 2012) (citing Montalvo v. Spirit Airlines,
18
     508 F.3d 464, 475-76 (9th Cir. 2007)). However, the doctrines serve different purposes and
19
     are conceptually distinct. See Retail Prop. Tr., 768 F.3d at 949 (“it is enough to say that the
20
     doctrines serve distinct purposes and should be kept clear and separate in our minds”).
21
            City Light’s Notice of Removal does not argue that the FPA falls within that class of
22
     statutes Congress intended “to be so broad as to entirely replace any state-law claim.” Id. at
23
     947. Rather, City Light’s Motion to Dismiss asserts the defense that the FPA conflicts with
24
     Sauk-Suiattle’s common law and nuisance grounds for relief, and therefore, those grounds are
25
     preempted. See Dkt. No. 11 (“Mot. to Dismiss”) p. 13. But City Light’s assertion of conflict
26

      OPPOSITION TO MOTION FOR REMAND - 7                                        K&L GATES LLP
                                                                           925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                             SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
              Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 8 of 10




 1   and field preemption as a defense in its Motion to Dismiss has no bearing on whether this case
 2   was properly removed based on the federal questions apparent on the face of Sauk-Suiattle’s
 3   Amended Complaint and necessarily implicated by Sauk-Suiattle’s common law and tort law
 4   grounds for relief. 1
 5                        iii. Carrington Establishes Federal Question Jurisdiction in this Case.
 6            Sauk-Suiattle’s Motion fails to rebut the principles of federal question jurisdiction
 7   articulated in Carrington and conflates jurisdictional and defensive preemption in an attempt
 8   to rebut a non-existent jurisdictional argument. In doing so, Sauk-Suiattle misapprehends the
 9   import of Carrington: state law claims necessarily raising a federal question may be properly
10   removed to federal court based on federal question jurisdiction, and once in federal court, may
11   be properly dismissed based on preemption by federal law. As in Carrington, the Court here
12   should find that removal was appropriate based on federal question jurisdiction and address
13   the questions of conflict and field preemption in the context of City Light’s Motion to
14   Dismiss.
15            The court in Carrington found that removal was proper because the plaintiffs’ state
16   law claims implicated a substantial issue of federal law. 276 F. Supp. 3d at 1042. Nonetheless,
17   the plaintiffs’ claims, once removed, were properly dismissed because the state law claims
18   were conflict and field preempted by the FPA. Id. at 1045.
19            Sauk-Suiattle failed to address the standards set forth in Carrington, instead relying
20   upon City of Oakland v. BP PLC to make the unnecessary point that a defense to a state law
21   claim cannot confer federal question jurisdiction. Remand Mot. p. 2. Yet Sauk-Suiattle’s
22   claims raise exactly the same jurisdictional issues as those presented in Carrington and are
23

24
     1
       City Light has put forward its substantive arguments for finding conflict and field preemption in its Motion to
     Dismiss. Sauk-Suiattle had the opportunity to address City Light’s substantive arguments regarding preemption
25   in its Response to Respondents’ Motion to Dismiss and largely repeated arguments found in its Motion for
     Remand. Compare Dkt. No. 13 (Response to Respondents’ Motion to Dismiss) pp. 8–14 with Remand Mot. pp.
     2-10. City Light’s arguments for conflict and field preemption and Sauk-Suiattle’s responses are properly
26   considered in the context of the Motion to Dismiss.

         OPPOSITION TO MOTION FOR REMAND - 8                                                 K&L GATES LLP
                                                                                       925 FOURTH AVENUE, SUITE 2900
         Case No. 2:21-cv-01014 (BJR)                                                      SEATTLE, WA 98104-1158
                                                                                          TELEPHONE: +1 206 623 7580
                                                                                          FACSIMILE: +1 206 623 7022
            Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 9 of 10




 1   similarly subject to removal and dismissal. Sauk-Suiattle’s state law nuisance claim
 2   necessarily requires the application of federal law. See supra II.B.i. City Light addresses why
 3   Sauk-Suiattle’s claims are preempted in its Motion to Dismiss. See Mot. to Dismiss p. 13. As
 4   in Carrington, this Court should find that removal was proper and address City Light’s
 5   conflict and field preemption arguments within the context of the Motion to Dismiss.
 6                                      III.     CONCLUSION
 7          Sauk-Suiattle has failed to address or rebut City Light’s actual grounds for removal to
 8   federal court. Removal is appropriate because this Court has jurisdiction over the substantial
 9   federal questions raised on the face of the Amended Complaint and because Sauk-Suiattle’s
10   common law and tort claims implicate substantial issues of federal law. The Court should
11   deny Sauk-Suiattle’s Motion for Remand.
12          DATED this 19th day of August, 2021.
13
                                               K&L GATES LLP
14

15                                             By:   s/ Elizabeth Thomas
                                                     Elizabeth Thomas, WSBA # 11544
16                                                   Kari L. Vander Stoep, WSBA # 35923
                                               925 Fourth Avenue, Suite 2900
17                                             Seattle, WA 98104
                                               Phone: (206) 623-7580
18
                                               Fax: (206) 623-7022
19                                                        E-mail: Liz.Thomas@klgates.com
                                                                    Kari.Vanderstoep@klgates.com
20                                             Attorneys for Respondents

21

22

23

24

25

26

      OPPOSITION TO MOTION FOR REMAND - 9                                       K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
            Case 2:21-cv-01014-BJR Document 17 Filed 08/19/21 Page 10 of 10




 1

 2                                      CERTIFICATE OF SERVICE

 3          I certify that on August 19, 2021, I arranged for electronic filing of the foregoing
 4   document with the Clerk of the Court using the CM/ECF system, which will send notification
 5   of such filing to the following:
            Jack W. Fiander
 6
            Towtnuk Law Offices Ltd.
 7          Sacred Ground Legal Services, Inc.
            5808A Summitview Avenue #93
 8          Yakima, WA 98908
            (509) 969-4436 or (509) 961-0096
 9          towtnuklaw@msn.com
10
            Kehl Van Winkle
11          Maglio Christopher & Toale, P.A.
            1325 Fourth Avenue, Suite 1730
12          Seattle, WA 98101
            (888) 952-5242
13          kvanwinkle@mctlaw.com
14
            Altom M. Maglio
15          Maglio Christopher & Toale, P.A.
            1605 Main Street, Suite 710
16          Sarasota, FL 34236
            (888) 952-5242
17          amm@mctlaw.com
18
            DATED this 19th day of August, 2021 at Seattle, Washington.
19

20
                                                       By s/Dawnelle Patterson
21                                                       Dawnelle Patterson, Practice Assistant
                                                         Dawnelle.patterson@klgates.com
22

23

24

25

26

      OPPOSITION TO MOTION FOR REMAND - 10                                      K&L GATES LLP
                                                                          925 FOURTH AVENUE, SUITE 2900
      Case No. 2:21-cv-01014 (BJR)                                            SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
